Confirming report of bar commissioners.
The Board of Bar Commissioners submit a recommendation that O.A. Stump be restored as a member of the bar of Kentucky. The facts of his disbarment are related in an opinion rendered nearly ten years ago denying his then application for reinstatement. In re Stump, 272 Ky. 593, 114 S.W.2d 1094.
During the interval Mr. Stump has conducted himself with due propriety as a business man in Pikeville, and according to testimony and affidavits of a number of business and professional men of Pike County, including the president and other members of the local bar, he has proved himself worthy of restoration of public confidence. There is nothing to the contrary, although all parties who may have been particularly concerned had notice of the hearing which was conducted by the Bar Commissioners.
The court concurs in the recommendation and confirms the report of the Bar Commissioners.
An order will, therefore, be entered reinstating Mr. Stump as a member of the Bar in good standing. *Page 823